ORDER

PER CURIAM:
Eric McGraw appeals the judgment of the trial court granting Gwynne McGraw’s motion to dismiss Eric McGraw’s petition in equity to correct, reform, and prohibit enforcement of a dissolution judgment. On appeal Eric McGraw argues the trial court erred in dismissing his petition because Gwynne McGraw’s motion to dismiss did not comply with Rule 55.27 and because his claim was not barred by res judicata in that it had not been fully adjudicated. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).